      Case 1:19-cv-00899-GLS-TWD Document 17 Filed 08/29/19 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________
FRANK J. MEROLA, in his official capacity as
Clerk of the County of Rensselaer, New York,
                                                                                ANSWER
                                                    Plaintiff,
                                                                              1:19-CV-0899
                          -against-
                                                                               (GLS/TWD)
ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York,
LETITIA A. JAMES, in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER, in his official capacity as
Commissioner of the New York State Department of
Motor Vehicles,

                                                 Defendants.


       Defendants Andrew M. Cuomo, Letitia A. James and Mark J.F. Schroeder (“Answering

Defendants”), by their attorney, Letitia James, Attorney General of the State of New York, Keith

J. Starlin, Assistant Attorney General, of counsel, answers the Complaint of the plaintiff

(referred to hereinafter as the “Complaint”), dated and filed July 24, 2019 (Dkt. 1), as follows:

       1.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraphs 1, 2 and 56 of the Complaint, though to the extent the allegations

therein could be construed to assert, allege or imply any wrongdoing or violation of statutory,

regulatory, constitutional or case law by Answering Defendants, they are denied.

       2.      Deny the allegations in paragraphs 3, 4, 6, 7, 20, 22, 36, 37, 46, 49 – 51, 53, 55,

60 – 67, 74, 75, 77, 82 – 88 of the Complaint.

       3.      Admit the allegations in paragraphs 5, 9 and 31 of the Complaint.

       4.      With respect to the allegations in paragraphs 10 - 12 of the Complaint, Answering

Defendants respectfully refer the Court to the applicable statutory authority for a complete



                                            Page 1 of 7
      Case 1:19-cv-00899-GLS-TWD Document 17 Filed 08/29/19 Page 2 of 7



description of the duties and responsibilities of the entities referred to therein, and note that

defendant Mark J.F. Schroeder also maintains an office in Buffalo, New York as well as in

Albany, New York. To the extent the allegations therein could be construed to assert, allege or

imply any wrongdoing or violation of statutory, regulatory, constitutional or case law by

Answering Defendants, they are denied.

          5.   Upon information and belief, the allegations contained in paragraph 13 of the

Complaint constitutes plaintiff’s characterization that he is suing defendants in their official

capacity, to which a response is not necessary. To the extent the allegations therein could be

construed to assert, allege or imply any wrongdoing or violation of statutory, regulatory,

constitutional or case law by Answering Defendants, they are denied.

          6.   Upon information and belief, the allegations contained in paragraph 14 of the

Complaint constitute plaintiff’s jurisdictional statement, to which a response is not necessary. To

the extent the allegations therein could be construed to assert, allege or imply any wrongdoing or

violation of statutory, regulatory, constitutional or case law by Answering Defendants, they are

denied.

          7.   Upon information and belief, the allegations contained in paragraph 15 of the

Complaint constitute plaintiff’s characterization of this proceeding, to which a response is not

necessary. To the extent the allegations therein could be construed to assert, allege or imply any

wrongdoing or violation of statutory, regulatory, constitutional or case law by Answering

Defendants, they are denied.

          8.   Upon information and belief, the allegations contained in paragraph 16 of the

Complaint constitute plaintiff’s venue statement, to which a response is not necessary. To the

extent the allegations therein could be construed to assert, allege or imply any wrongdoing or




                                             Page 2 of 7
      Case 1:19-cv-00899-GLS-TWD Document 17 Filed 08/29/19 Page 3 of 7



violation of statutory, regulatory, constitutional or case law by Answering Defendants, they are

denied.

          9.    With respect to the allegations in paragraphs 17, 35, 71 – 73 and 81 of the

Complaint, leave all questions of law to the Court and further deny said allegations to the extent

they seek to characterize the facts to allege or imply any wrongdoing or violation of statutory,

regulatory, constitutional or case law by Answering Defendants.

          10.   With respect to the allegations contained in paragraphs 18, 21, 23, 25, 26, 30, 32 –

34, 38, 39, 41 – 45, 47, 48, 52, 57, 58, 69, 70 and 76 of the Complaint, Answering Defendants

refer to the referenced documents and/or cited case law, statutes, regulations or other authority,

as the best evidence and most accurate version of their contents, deny those allegations to the

extent they are inconsistent with the referenced documents and/or cited case law, statutes,

regulations or other authority and leave all conclusions of law to the Court. With respect to said

allegations, Answering Defendants deny knowledge or information sufficient to respond to any

information not contained within the referenced documents and/or cited case law, statutes,

regulations or other authority, and further deny said allegations to the extent they seek to

characterize the facts to allege or imply any wrongdoing or violation of statutory, regulatory,

constitutional or case law by Answering Defendants.

          11.   With respect to the allegations contained in paragraph 19 of the Complaint,

Answering Defendants refer to the legislative history of the Green Light Law for its rationale,

refer to the referenced documents and/or cited case law, statutes, regulations or other authority,

as the best evidence and most accurate version of their contents, deny those allegations to the

extent they are inconsistent with the legislative history of the Green Light Law, the referenced

documents and/or cited case law, statutes, regulations or other authority and leave all conclusions




                                            Page 3 of 7
      Case 1:19-cv-00899-GLS-TWD Document 17 Filed 08/29/19 Page 4 of 7



of law to the Court. With respect to said allegations, Answering Defendants deny knowledge or

information sufficient to respond to any information not contained within the legislative history

of the Green Light Law, referenced documents and/or cited case law, statutes, regulations or

other authority, and further deny said allegations to the extent they seek to characterize the facts

to allege or imply any wrongdoing or violation of statutory, regulatory, constitutional or case law

by Answering Defendants.

       12.     With respect to the allegations contained in paragraphs 24 and 27 – 29 of the

Complaint Answering Defendants refer to the referenced documents and/or cited case law,

statutes, regulations or other authority, as the best evidence and most accurate version of their

contents, deny those allegations to the extent they are inconsistent with the referenced documents

and/or cited case law, statutes, regulations or other authority and leave all conclusions of law to

the Court. With respect to said allegations, Answering Defendants deny knowledge or

information sufficient to respond to any information not contained within the referenced

documents and/or cited case law, statutes, regulations or other authority, and further deny said

allegations to the extent they seek to characterize the facts to allege or imply any wrongdoing or

violation of statutory, regulatory, constitutional or case law by Answering Defendants.

Answering Defendants further state in regard to the allegations set forth in said paragraphs that

pursuant to the New York State Department of Motor Vehicles (the “Department”) policy

entitled “Protection of Department Records” (rev. January 2019), a true and accurate copy of

which is attached hereto as Exhibit “A”, employees must have a specific Department business

purpose, which is defined as “activity intended to achieve a goal, objective or benefit” to the

Department, to access a Department record including any at issue in this matter. Answering

Defendants further state in regard to those allegations that pursuant to the New York State




                                            Page 4 of 7
      Case 1:19-cv-00899-GLS-TWD Document 17 Filed 08/29/19 Page 5 of 7



Department of Motor Vehicles policy entitled “Requests for Information from External Entities”

(rev. July 2016), a true and accurate copy of which is attached hereto as Exhibit “B”, requests

by federal authorities for information from the Department would not implicate Plaintiff (or

other County Clerks) because such requests would necessarily be addressed to and handled by

the Department’s FOIL/Subpoena Office, and would not properly be addressed to or handled by

a County Clerk such as Plaintiff.

       13.     With respect to the allegations contained in paragraphs 40 and 54 of the

Complaint, deny plaintiff’s characterization of the Green Light Law as conflicting with and/or

frustrating the purpose of federal law, leave all questions of law to the Court and further deny

said allegations to the extent they seek to characterize the facts to allege or imply any

wrongdoing or violation of statutory, regulatory, constitutional or case law by Answering

Defendants.

       14.     With respect to the allegations contained in paragraph 59 of the Complaint, deny

plaintiff’s characterization of the rationale for promulgating the regulation cited to therein as

being a response to the 9/11 attacks and/or as addressing any alleged need to cooperate more

effectively with federal authorities in identifying terrorist suspects, refer to the referenced

documents and/or cited case law, statutes, regulations or other authority, as the best evidence and

most accurate version of their contents, deny those allegations to the extent they are inconsistent

with the referenced documents and/or cited case law, statutes, regulations or other authority and

leave all conclusions of law to the Court. With respect to said allegations, Answering

Defendants deny knowledge or information sufficient to respond to any information not

contained within the referenced documents and/or cited case law, statutes, regulations or other

authority, and further deny said allegations to the extent they seek to characterize the facts to




                                             Page 5 of 7
      Case 1:19-cv-00899-GLS-TWD Document 17 Filed 08/29/19 Page 6 of 7



allege or imply any wrongdoing or violation of statutory, regulatory, constitutional or case law

by Answering Defendants.

       15.     Deny that Plaintiff is entitled to any of the relief requested in paragraphs 8, 78 and

80 of the Complaint, or to any of the relief requested in the WHEREFORE clause on page 21 of

the Complaint, and further deny plaintiff’s allegations therein to the extent they seek to

characterize the facts to allege or imply any wrongdoing or violation of statutory, regulatory,

constitutional or case law by Answering Defendants.

       16.     With respect to the repeated allegations contained in paragraphs 68 and 79 of the

Complaint, Answering Defendants repeat as if fully stated herein, all of the foregoing responses

as already stated herein.

       17.     Deny each and every allegation in the Complaint that alleges or tends to allege

that Answering Defendants acted wrongfully or in any way contrary to constitutional, statutory,

regulatory, or common law.

       18.     Deny any allegation of the Complaint not specifically responded to above.

                                             Defenses

       19.     The Complaint fails to state a claim upon which relief may be granted.

       20.     The Court lacks subject matter jurisdiction over this matter.

       21.     The Plaintiff lacks standing to sue.

       22.     The Plaintiff lacks capacity to sue in this matter.

       23.     The Complaint does not announce a case or controversy.

       24.     The Complaint raises questions that are nonjusticiable under the political question

doctrine.

       25.     Answering Defendants are immune for their legislative activities.




                                            Page 6 of 7
      Case 1:19-cv-00899-GLS-TWD Document 17 Filed 08/29/19 Page 7 of 7



       26.     The Complaint is barred, in whole or in part, under the Eleventh Amendment.

       27.     At all relevant times, Answering Defendants acted under the reasonable belief that

their conduct was in accordance with clearly established law and are, therefore, protected by

qualified immunity.

       28.     To the extent the Complaint asserts state law claims, they are barred by the 11th

Amendment, and by other state law.

       29.     All Defendants are entitled to state common law immunity.

       30.     Answering Defendants hereby demand a trial by jury.

       WHEREFORE, The Answering Defendants respectfully ask that this Court deny the

relief sought in the Complaint, dismiss the Complaint in its entirety, and grant these Answering

Defendants such other and further relief as to the Court shall seem just and proper.


Dated: Albany, New York
       August 29, 2019
                                                     LETITIA JAMES
                                                     Attorney General of the State of New York
                                                     Attorney for Defendants
                                                     By: /s/ Keith J. Starlin
                                                     KEITH J. STARLIN
                                                     Assistant Attorney General
                                                     Bar Roll No. 105187
                                                     Telephone: (518) 776-2622
                                                     Email: keith.starlin@ag.ny.gov


To:    Karl J. Sleight, Esq.
       Elliot A. Hallak, Esq.
       Harris Beach PLLC
        Attorneys for the plaintiff
       677 Broadway, Suite 1101
       Albany, New York 12207




                                           Page 7 of 7
